--------------------------------------------------------------------------------

EXHIBIT 10.06
 
FIFTH AMENDMENT, dated as of May 11, 2010, effective as of March 4, 2010, (this
“Amendment”), to and under CREDIT AND SECURITY AGREEMENT, dated as of July 28,
2004 (as amended, modified, supplemented or restated from time to time from time
to time, the “Credit Agreement”), among THE RAL SUPPLY GROUP, INC., a New York
corporation (both in its original capacity as a party thereto and as
successor-by-merger to American/Universal Supply, Inc., a New York corporation),
UNIVERSAL SUPPLY GROUP, INC., a New York corporation, and S&A SUPPLY, INC.
(formerly known as S&A Purchasing Corp.), a New York corporation (collectively,
the “Borrowers”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, acting through its
Wells Fargo Business Credit operating division, as successor to Wells Fargo
Business Credit, Inc. (the “Lender”).  Terms which are capitalized in this
Amendment and not otherwise defined shall have the meanings ascribed to such
terms in the Credit Agreement.
 
WHEREAS, the Borrower has requested that the Lender modify certain other terms
of the Credit Agreement, and the Lender has agreed to the foregoing request, on
the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by each party hereto, the Borrowers and the Lender
hereby agree as follows:
 
Section One.  Amendments to Credit Agreement.  Effective upon satisfaction of
the conditions precedent set forth in Section Three hereof, the Credit Agreement
is hereby amended as follows:
 
(i)            Section 1.1. Definitions. The following defined term contained in
Section 1.1 of the Credit Agreement is amended and restated as follows:
 
“Overadvances” means Advances made pursuant to and in accordance with the terms
of paragraph (b)(iii) of the defined term Borrowing Base.
 
(ii)           Section 2.7.  Interest; Default Interest; Usury.  Section 2.7(a)
of the Credit Agreement is amended and restated as follows:
 
(a)         Interest.  Except as set forth in paragraphs (b) and (c) below, the
outstanding principal amount of the Advances (other than the Overadvances) shall
bear interest at the LIBOR Advance Rate and the outstanding principal amount of
the Overadvances shall bear interest at the LIBOR Advance Rate plus one quarter
of one percent (0.25%).
 
Section Two.  Representations and Warranties.  To induce the Lender to enter
into this Amendment, each Loan Party warrants and represents to the Lender as
follows:
 
(i)           all of the representations and warranties contained in the Credit
Agreement and each other Loan Document, in each case, after giving effect to
this Amendment, continue to be true and correct in all material respects as of
the date hereof, as if repeated as of the date hereof, except for such
representations and warranties which, by their terms, are only made as of a
previous date;
 
 
 

--------------------------------------------------------------------------------

 

(ii)          the execution, delivery and performance of this Amendment by each
Borrower is within its corporate powers, has been duly authorized by all
necessary corporate action on its part, and each Borrower has received all
necessary consents and approvals (if any shall be required) for the execution
and delivery of this Amendment;
 
(iii)         the execution, delivery and performance by each Borrower of this
Amendment, the consummation of the transactions herein contemplated and the
compliance with the provisions hereof have been duly authorized by all necessary
corporate action and do not and will not (i) require any consent or approval of
such Borrower’s stockholders; (ii) require any authorization, consent, license,
permit or approval by, or registration, declaration or filing with, or notice
to, any governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or any third party, except such
authorization, consent, license, permit, approval, registration, declaration,
filing or notice as has been obtained, accomplished or given prior to the date
hereof and such filings with the Securities and Exchange Commission as are
required by applicable law; (iii) violate any provision of any law, rule or
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System) or of any order, writ, injunction or
decree presently in effect having applicability to such Borrower or of such
Borrower’s articles of incorporation or bylaws; (iv) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other material agreement, lease or instrument to which such Loan Party is a
party or by which it or its properties may be bound or affected; or (v) result
in, or require, the creation or imposition of any Lien (other than in favor of
the Lender) upon or with respect to any of the properties now owned or hereafter
acquired by such Loan Party;
 
(iv)         upon its execution, this Amendment shall constitute the legal,
valid and binding obligation of each Borrower, enforceable against each Borrower
in accordance with its terms; and
 
(v)          no Default or Event of Default has occurred and is continuing;
 
Section Three.  Conditions Precedent.  This Amendment shall become effective
upon the date on which the Lender shall have received this Amendment, duly
executed by each Borrower and acknowledged by Colonial Commercial Corp.
(“Colonial”) and William Pagano.
 
Section Four.  General Provisions.
 
(i)             Except as herein expressly amended, the Credit Agreement and all
of the other Loan Documents are ratified and confirmed in all respects and shall
remain in full force and effect in accordance with their respective terms as so
amended.  Each Borrower hereby confirms its existing pledge, assignment and
grant to the Lender of a security interest and a Lien upon all of the
Collateral, as security for the payment and performance of all of the
Obligations.  The Borrower hereby confirms that all security interests at any
time granted by it to the Lender in any and all of the Borrower’s property and
assets, including the security interest and a Lien upon all of the Collateral,
continue in full force and effect and secure and shall continue to secure the
Obligations and the “Indebtedness” (as defined in the Guaranty) so long as any
such Obligations and Indebtedness remain outstanding and that all Collateral
subject thereto remain free and clear of any liens or encumbrances other than
(i) those in favor of the Lender provided for under the Loan Documents, and (ii)
other Permitted Liens.  Nothing herein contained is intended to in any manner
impair or limit the validity, priority and extent of the Lender’s existing
security interest and Lien in and upon the Collateral.
 
 
 

--------------------------------------------------------------------------------

 

(ii)            All references to the Credit Agreement in the Loan Documents
shall mean the Credit Agreement as amended as of the effective date hereof, and
as amended hereby and as hereafter amended, supplemented and modified from time
to time.
 
(iii)           The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lender under
the Credit Agreement or any of the other Loan Documents, nor constitute a waiver
of any other provision of the Credit Agreement or any of the other Loan
Documents.
 
(iv)           This Amendment embodies the entire agreement between the parties
hereto with respect to the subject matter hereof and supercedes all prior
agreements, commitments, arrangements, negotiations or understandings, whether
written or oral, of the parties with respect thereto.
 
(v)            This Amendment shall be governed by and construed in accordance
with the substantive laws (other than conflict laws) of the State of New
York.  The provisions of Section 9.15 of the Credit Agreement regarding consents
to jurisdiction and venue, consents and waivers regarding service of process and
waivers of rights to jury trial, of Section 9.7 of the Credit Agreement
regarding costs and expenses and of Section 9.8 of the Credit Agreement
regarding indemnities are incorporated herein by reference.
 
(vi)           This Amendment shall be binding upon and inure to the benefit of
each Borrower and Lender and their respective successors and assigns, except
that no Borrower shall have the right to assign its rights hereunder or any
interest herein without the Lender’s prior written consent.
 
(vii)          Any provision of this Amendment which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof
 
 
 

--------------------------------------------------------------------------------

 

(viii)           Each Borrower hereby confirms and agrees, and represents and
warrants, that all Obligations (whether representing outstanding principal,
accrued and unpaid interest, accrued and unpaid fees or any other Obligations of
any kind or nature) currently owing by each and all Borrowers under the Credit
Agreement and the other Loan Documents, as reflected in the books and records of
Lender as of the date hereof, are unconditionally owing from and payable by each
and all Borrowers to Lender and that Borrowers are jointly and severally
indebted to Lender with respect thereto, all without any set-off, deduction,
counterclaim or defense.  Each Borrower acknowledges and agrees that it has no
actual or potential claim or cause of action against Lender relating to the
Credit Agreement or any Loan Document and/or the Obligations arising thereunder
or related thereto, in any such case arising on or before the date hereof.As
further consideration for Lender’s agreements to grant the amendments and
accommodations set forth herein, each Borrower hereby waives and releases and
forever discharges Lender and each of its officers, directors, attorneys,
agents, professionals and employees (the “Released Parties”) from any liability,
damage, claim, loss or expense of any kind that such Borrower had, may now have
or may hereafter haveagainst any one or more of the Released Parties arising out
of or relating to the Loan Documents, (including this Amendment and any
documents, agreements being executed in connection herewith), any and all
Advances made through the date hereof, any other Obligations heretofore made
and/or now outstanding under the Loan Documents, any transactions related to any
of the foregoing or contemplated by the Loan Documents and/or any other action
(or failure to act) taken (or, as applicable, not taken or taken only after any
delay or satisfaction of any conditions) by any of the Released Parties in
connection with any of the foregoing or contemplated by the Loan Documents or in
connection with the negotiation or administration thereof.
 
Section Five.  Acknowledgement of Guarantors. By executing this Amendment, each
Borrower and Colonial (by its signature below), each in its capacity as a
“Guarantor” under the Guaranty, hereby acknowledges and agrees to all the terms
and provisions of this Amendment, and agrees that its obligations under the
Guaranty are unaffected, undiminished and unmodified hereby, and also hereby
ratifies, reaffirms and restates all of the provisions, terms and conditions,
covenants, representations and warranties made and all of the obligations
undertaken by such Guarantor in the Guaranty.  Each Guarantor further
acknowledges and agrees that the foregoing acknowledgements, agreements,
ratifications and reaffirmations are being given in an abundance of caution and
for the avoidance of any doubt, and that nothing contained in the foregoing is
intended to limit or contradict the provisions of and agreements and waivers
contained in Section 7 and 8 of the Guaranty, and further that the giving by
such Guarantor of the foregoing acknowledgements, agreements, ratifications and
reaffirmations shall not be interpreted or construed under any circumstances as
having established a course of dealing or course of conduct binding upon the
Lender in the future or otherwise creating any future obligations on the Lender
to obtain any similar acknowledgements, agreements, ratifications and
reaffirmations in connection with any future amendments to the Credit Agreement
and/or any other Loan Document.
 
Section Six.  Acknowledgment of Liens by Colonial.  Colonial (by its signature
below), in its capacity as the “Guarantor” under the General Security Agreement
dated as of July 28, 2004 (as amended, modified, supplemented or restated from
time to time, the “Colonial Security Agreement”) by Colonial in favor of Lender
and as the “Pledgor” under the Securities Pledge Agreement dated as of July 28,
2004 (as amended, modified, supplemented or restated from time to time, the
“Colonial Pledge Agreement”), hereby confirms that all security interests at any
time granted by it to the Lender in any and all of Colonial’s property and
assets, including the security interest and a Lien upon all of the “Collateral”
(as defined under the Colonial Security Agreement) and the “Pledged Collateral”
(as defined under the Colonial Pledge Agreement) (collectively, the “Colonial
Collateral”), continue in full force and effect and secure and shall continue to
secure the Obligations and the “Indebtedness” (as defined under the Guaranty)
and the “Indebtedness” (as defined under the Colonial Security Agreement) so
long as any such Obligations and Indebtedness remain outstanding and that all
Colonial Collateral subject thereto remain free and clear of any liens or
encumbrances other than (i) those in favor of the Lender provided for under the
Loan Documents and (ii) other Liens expressly permitted under the Colonial
Security Agreement and the Colonial Pledge Agreement.  Nothing herein contained
is intended to in any manner impair or limit the validity, priority and extent
of the Lender’s existing security interest and Lien in and upon the Colonial
Collateral.
 
 
 

--------------------------------------------------------------------------------

 

Section Seven.   Acknowledgement of Guarantors. By executing this Amendment,
each Borrower and William Pagano (by his signature below), each in its/its
capacity as a party (in such capacity, a “Support Party”) to that certain
Support Agreement dated as of July 28, 2004 (as amended, modified, supplemented
or restated from time to time, the “Support Agreement”) among Borrowers, Mr.
Pagano and Lender, hereby acknowledges and agrees to all the terms and
provisions of this Amendment, and agrees that its obligations under the Support
Agreement are unaffected, undiminished and unmodified hereby, and also hereby
ratifies, reaffirms and restates all of the provisions, terms and conditions,
covenants, representations and warranties made and all of the obligations
undertaken by such Support Party under the Support Agreement.  Each Support
Party further acknowledges and agrees that the foregoing acknowledgements,
agreements, ratifications and reaffirmations are being given in an abundance of
caution and for the avoidance of any doubt, and that nothing contained in the
foregoing is intended to limit or contradict the provisions of and agreements
and waivers contained in the Support Agreement, and further that the giving by
such Support Party of the foregoing acknowledgements, agreements, ratifications
and reaffirmations shall not be interpreted or construed under any circumstances
as having established a course of dealing or course of conduct binding upon the
Lender in the future or otherwise creating any future obligations on the Lender
to obtain any similar acknowledgements, agreements, ratifications and
reaffirmations in connection with any future amendments to the Credit Agreement
and/or any other Loan Document.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Loan Parties and the Lender have signed below to
indicate their agreement with the foregoing and their intent to be bound
thereby.
 



 
THE RAL SUPPLY GROUP, INC.
     
By:   
/s/ William Pagano
   
William Pagano
   
Executive Vice President
       
UNIVERSAL SUPPLY GROUP, INC.
     
By:
/s/ William Pagano
   
William Pagano
   
President
       
S&A SUPPLY, INC.
     
By:
/s/ William Pagano
   
William Pagano
   
President
       
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
acting through its Wells Fargo Business Credit operating division
     
By:
/s Joseph Mullen
   
Joseph Mullen
   
Vice President



ACKNOWLEDGED AND AGREED TO:
     
COLONIAL COMMERCIAL CORP.
           
By:   
/s/ William Pagano
   
William Pagano
   
Chief Executive Officer
                   
/s/ William Pagano
 
WILLIAM PAGANO
 

 
 

--------------------------------------------------------------------------------